UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
GARY R. ST. MARY,

                        Petitioner,                 9:18-cv-633
                                                    (GLS/DJS)
                  v.

R. COVENY,

                        Respondent.
APPEARANCES:                             OF COUNSEL:

FOR PETITIONER:
Gary R. St. Mary
Pro Se
16-A-1179
Attica Correctional Facility
Box 149
Attica, NY 14011

FOR RESPONDENT:
HON. LETITIA JAMES                       LISA E. FLEISCHMANN
New York State Attorney General          Assistant Attorney General
28 Liberty Street
New York, NY 10005

Gary L. Sharpe
Senior District Judge

                                  ORDER

      The above-captioned matter comes to this court following a Report-

Recommendation and Order (R&R) by Magistrate Judge Daniel J. Stewart

duly filed on April 8, 2019. (Dkt. No. 12.) Following fourteen days from the
service thereof, the Clerk has sent the file, including any and all objections

filed by the parties herein.

      No objections having been filed, and the court having reviewed the

R&R for clear error, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt. No.

12) is ADOPTED in its entirety; and it is further

      ORDERED that the Petition (Dkt. No. 1) is DENIED and DISMISSED;

and it is further

      ORDERED that no Certificate of Appealability shall be issued

because Petitioner has failed to make a substantial showing of the denial

of a constitutional right as required by 28 U.S.C. § 2253(c)(2); and it is

further

      ORDERED that the Clerk close this case; and it is further

      ORDERED that the Clerk provide a copy of this Order to plaintiff in

accordance with the Local Rules of Practice.

IT IS SO ORDERED.

May 6, 2019
Albany, New York




                                       2
